Citation Nr: 0127570	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  97-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
10 percent for a psychophysio-logical gastrointestinal 
disorder.

3.  Entitlement to a disability rating in excess of 
30 percent for frostbite of the right foot.

4.  Entitlement to a disability rating in excess of 
30 percent for frostbite of the left foot.

5.  Entitlement to an effective date prior to November 7, 
1996, for the assignment of a separate 10 percent disability 
rating for the psychophysiological gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to March 1953.  
These matters come to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
PTSD, assigned a 10 percent rating for a psychophysiological 
gastrointestinal disorder, and assigned a single 10 percent 
rating for frostbite of the feet.  The veteran perfected an 
appeal of the denial of service connection and the assigned 
ratings.

This case was previously before the Board in January 1998, at 
which time the Board granted service connection for PTSD and 
remanded the remaining issues to the RO for additional 
development.  In effectuating the Board's decision, in a 
September 1998 rating decision the RO assigned a 10 percent 
rating for PTSD, and continued the 10 percent rating that was 
then in effect for the psychophysiological gastrointestinal 
disorder.  The veteran also perfected an appeal of the 
disability rating assigned for PTSD.

Following additional development, the RO in March 2001 
combined the veteran's service-connected psychiatric 
impairments into a single disability defined as PTSD with 
psychophysiological gastrointestinal disorder, and increased 
the rating for the combined psychiatric disorder to 
50 percent effective June 8, 1995.  In a September 2001 
rating decision the RO separated the rating for the 
psychophysiological gastrointestinal disorder from the rating 
for PTSD, continued the 50 percent rating for PTSD, and 
assigned a separate 10 percent rating for the 
gastrointestinal disorder effective November 7, 1996.  In 
addition, in that rating decision the RO assigned separate 
30 percent ratings for frostbite of each foot.  The veteran 
continues to maintain that higher ratings are warranted, and 
the Board finds that those issues remain in contention.

In an October 2001 statement the veteran's representative 
asserted that the 10 percent rating that was assigned for the 
psychophysiological gastrointestinal disorder in September 
2001 should have been effective prior to November 7, 1996.  
It appears that the veteran is appealing the effective date 
assigned for the separate 10 percent rating.  He has not, 
however, been provided a statement of the case on that issue.  
The issue of entitlement to an earlier effective date for the 
separate 10 percent rating is being remanded to the RO for 
clarification of the veteran's intent and the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical and 
psychiatric examinations in order to assist him in 
substantiating his claims for VA compensation benefits.

2.  The symptoms of PTSD include anxiety, depression, 
irritability, sleep disturbance, circumstantial and 
tangential speech, impaired memory, and difficulty 
establishing and maintaining interpersonal relationships, 
productive of no more than considerable social and 
occupational impairment.

3.  The gastrointestinal disorder is manifested by episodes 
of dysphagia, bloating, diarrhea, nausea, and epigastric 
discomfort, with no documented impairment of health.

4.  Frostbite of the right foot is manifested by pain, 
numbness, and cold sensitivity.

5.  Frostbite of the left foot is manifested by pain, 
numbness, and cold sensitivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1994), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.126, 4.130, 
Diagnostic Code 9411 (2001).

2.  The criteria for a disability rating in excess of 
10 percent for a psychophysiological gastrointestinal 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9502, 
Note (2) (1994), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.26, 4.27, 
4.113, 4.114, 4.126(d), Diagnostic Codes 7319 and 7346 
(2001).

3.  The criteria for a disability rating in excess of 
30 percent for frostbite of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1994), 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7122 (2001).

4.  The criteria for a disability rating in excess of 
30 percent for frostbite of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1994), 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7122 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that in August 
1952 he reported having severe, burning pain in the 
epigastrium since returning from Korea three months 
previously.  The pain normally occurred approximately 
20 minutes after eating, and was initially diagnosed as a 
peptic ulcer.  An upper gastrointestinal 
X-ray showed no evidence of an ulcer.

In December 1952 the veteran complained of extreme coldness, 
numbness, and pain in both feet of one week in duration, 
which were brought on by exposure to cold weather.  He also 
reported having had similar problems while in Korea, but 
there was no history of actual frostbite.  He was separated 
from service based on the recommendation of a Physical 
Evaluation Board due to frostbite in both feet.

During an August 1953 VA medical examination the veteran 
complained of a tingling sensation in his toes when his feet 
were exposed to cold, and reported that his feet were 
sensitive to cold.  Examination of the feet revealed no 
abnormalities, and in an August 1953 rating decision the RO 
granted service connection for a history of frostbite and 
assigned a zero percent rating. 

A June 1954 VA hospital summary shows that the veteran 
reported having an intermittent burning sensation in the pit 
of his stomach since returning from Korea.  He stated that he 
had been examined in service and was told that he had a 
"nervous stomach."  On examination he appeared apprehensive 
and tense, and stammered when speaking.  The treating 
physician found that the veteran had an "extreme pre-
occupation" with his gastrointestinal functions.  The 
physical examination revealed no abnormalities other than 
slight tenderness in the epigastrium, and upper and lower 
gastrointestinal X-rays were within normal limits.  The 
veteran's complaints were then assessed as 
psychophysiological gastrointestinal reaction, for which the 
RO granted service connection in December 1954.  The RO then 
assigned a 10 percent rating for the disorder.

A VA psychiatric examination in July 1959 resulted in the 
finding that there was no evidence of a psychophysiological 
gastrointestinal reaction at that time, and the RO then 
reduced the rating for the disorder from 10 to zero percent.  
The zero percent rating remained in effect until September 
1995.

A VA medical center (MC) conducted a social and industrial 
survey in August 1995, at which time the veteran reported 
being under significant stress due to the pending sale of 
property he owned.  He had been married three times, his last 
wife having died in 1986.  He had one adult daughter from his 
first marriage, with whom he reported having an "okay" 
relationship.  He had two brothers and a sister who lived in 
the immediate area, and with whom he had a good relationship.  
He stated that he had many friends after he returned from the 
war, but that many of them had moved away.  He described 
himself as a "loner type" without any friends.  In describing 
his symptoms he stated that he awoke three or four times 
during the night, and had nightmares approximately twice a 
month.  He complained of stomach cramping, and reported that 
his physician had instructed him to stop drinking.  He 
indicated that his stomach problems had prevented him from 
becoming an alcoholic.  He had had no legal problems, other 
than an arrest for assaulting the woman he lived with a year 
earlier.  The social worker stated that the veteran was 
casually and neatly dressed, and that he was very articulate.  
The social worker provided the opinion that his PTSD symptoms 
were moderate and consisted of nervousness, possible stomach 
ulcers, isolation, lack of friends, anger, and lack of 
leisure activities.

During an August 1995 VA psychiatric examination the veteran 
reported having a lot of built-up anger and a "real short 
fuse," and that he had gotten into fights prior to 1984.  He 
had been arrested for assaulting the woman he lived with when 
they separated, and stated that his temper was getting worse.  
He complained of being unable to sleep for more than four 
hours at a time, and dreamed of being hurt.  He denied having 
seen anyone seriously injured or killed while in service, and 
denied having flashbacks or nightmares.  He stated that he 
had been nervous since he left Korea, and that he had a 
"nervous stomach."  He also stated that he was exposed to 
extreme cold, and had suffered frostbite of his feet.

Since his separation from service he had been married three 
times, the first two marriages ending by divorce and the 
third by the death of his wife.  He had also lived with three 
different women since the death of his third wife.  He had 
worked as a truck driver for over 30 years and retired from 
truck driving in 1993.  He was then involved in a business of 
purchasing and rehabilitating properties, which he had sold.  
He belonged to a club of recreational vehicle owners, and 
enjoyed socializing with the members of the club.  He 
intended to increase his participation in the club when he 
fully retired in January 1996.  He stated that he was 
receiving treatment from the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) every two weeks.

On mental status examination the veteran frequently lost his 
train of thought and "rambled" when speaking.  The examiner 
commented that he had to make specific effort to keep the 
veteran focused on the questions being asked.  The veteran 
demonstrated clear and coherent speech, and his judgment was 
unimpaired.  The examiner found that the veteran a restricted 
range of affect and little insight into his problems.  The 
veteran was noted to suffer from emotional detachment, 
irritability, restlessness, fatigue, difficulty 
concentrating, and sleep disturbance due to generalized 
anxiety disorder.  The examiner found that the veteran was 
not significantly socially impaired because he participated 
socially in the recreational vehicle club, which was in 
contrast with information he provided in the social and 
industrial survey, and that any occupational impairment was 
not relevant on the basis of his pending retirement.

In the context of an August 1995 VA medical examination the 
veteran reported that his feet became painful and cold when 
the weather was cold and damp.  He stated that he had 
incurred no tissue loss when his feet were frostbitten in 
service, and that he had no history of vascular disease.  He 
also reported experiencing intermittent epigastric distress 
since serving in Korea that was relieved with antacids.  An 
upper gastrointestinal X-ray study in November 1993 had shown 
a minimal hiatal hernia, but was otherwise normal.  He had 
been treating his gastrointestinal symptoms with over the 
counter medication for the previous year or so.  He did not 
then experience any diarrhea or blood in the stools.

The physical examination of the abdomen was normal, and 
examination of the feet revealed 3+ strong pulses at both 
posterior tibialis arteries and no evidence of ulcers or 
breakdown of the skin.  His toes were cool to touch.  The 
examiner provided diagnoses of chronic, recurrent dyspepsia, 
most likely hiatal hernia, with gastroesophageal reflux; and 
status post frostbite injury to both feet, with chronic cold 
intolerance and pain on exposure to cold.

Based on the results of the August 1995 examination, the RO 
increased the ratings for frostbite of the feet and the 
psychophysiological gastrointestinal disorder from zero to 
10 percent, respectively.

The veteran's Vet Center therapist provided a report in 
January 1996, in which the therapist stated that the veteran 
had reported having daily intrusive thoughts about his 
experiences in Korea and having chronic anxiety since 
service.  He also experienced sleep disturbance, 
irritability, and generalized and specific fears.  The 
therapist stated that the veteran received counseling on the 
average of twice a month, which focused on stress management.  
The therapist provided the opinion that the veteran's PTSD 
symptoms moderately impaired him socially due to difficulty 
trusting others and chronic anxiety.

VA treatment records show that the veteran began receiving 
medication in October 1995 for depression and sleep 
disturbance.  He reported improvement in his sleep and mood 
with the medication.  During the intake interview the 
therapist found that the veteran suffered from major 
depression as well as PTSD, and that the symptoms of major 
depression included significant sleep problems, fatigue, 
reduced appetite, and reduced sex drive.  He felt depressed 
and tearful most of the time, but had not been able to cry 
since leaving Korea.  He had not experienced any suicidal 
ideation since the death of his wife in 1986, and had not 
previously received any psychiatric treatment.  The therapist 
inferred from his comments that although he had a number of 
acquaintances he did not have very many close friends.  He 
denied having any hobbies or participating in any leisure 
activities.

In March 1996 he complained of difficulty sleeping and stress 
regarding events in his life.  He enjoyed visiting with 
friends and was busy taking care of his home and helping to 
care for his elderly mother.  In May 1996 he reported that 
his medication was helping a lot, but his therapist noted 
that he continued to be socially isolated.

The veteran underwent an examination by a board of two 
psychiatrists in April 1996 for the purpose of clarifying his 
psychiatric diagnoses, which included a generalized anxiety 
disorder, major depression, and PTSD, and determining whether 
he suffered from PTSD.  At that time he reported having 
difficulty falling and staying asleep and having nightmares 
that were not necessarily related to combat.  He complained 
of anger against VA for having reduced his compensation, 
irritability, the inability to express feelings other than 
anger, and nervousness.  He had limited social contacts and 
had no close friends other than the people in his 
recreational vehicle group.  He stated that his symptoms had 
improved after taking medication.

On mental status examination he was noted to be casually 
dressed and very neatly groomed.  He was alert and oriented 
and related well to the examiners.  His speech was clear, 
coherent, and goal-directed, but quite circumstantial.  The 
examiners found that they had to frequently redirect him to 
respond to their questions.  There was no evidence of a 
cognitive deficit or psychosis, and his insight and judgment 
were not impaired.  The examiners provided diagnoses of PTSD, 
moderately disabling; generalized anxiety disorder; and 
unspecific personality trait problems.

In his September 1996 substantive appeal the veteran reported 
having intermittent bouts of incapacitating symptoms related 
to his gastrointestinal disorder that included bloating, gas, 
diarrhea, a gagging sensation, and abdominal pain.  He stated 
that his symptoms sometimes lasted as long as three weeks.  
He also stated that he was unable to perform ordinary 
activities when an episode occurred because he had to be 
close to a restroom, and that he sometimes had to resort to 
bed rest.  Regarding his feet, he stated that his feet were 
constantly cold and bothersome with a change in the weather, 
that he had to wear wool socks to keep his feet warm, and 
that the cold weather affected his feet to the extent he was 
considering traveling south in the winter in order to get 
relief for his cold feet.

VA treatment records indicate that the veteran continued to 
receive medication for his psychiatric symptoms.  In May 1997 
he reported increasing epigastric pain, pressure, and 
bloating that significantly worsened when he ate.  He had 
been experiencing diarrhea and loose stools after eating for 
the previous two weeks.  He denied any significant weight 
change or reflux symptoms.  On examination the abdomen was 
slightly distended but soft, with mild tenderness to 
palpation of the epigastric area.  There were no other 
abnormalities.  Bowel sounds were present.  The physician 
prescribed Tagamet.

The veteran underwent a colonoscopy in June 1997 that 
revealed multiple hyperplastic polyps, but no other 
abnormalities.  An upper gastrointestinal X-ray study was 
conducted in June 1997 due to his complaints of chronic 
epigastric pain and bloating, loose stools, and occasional 
dysphagia.  The testing showed mild tertiary esophageal 
contractions; no evidence of reflux, spasm, or hiatal hernia; 
a small diverticulum in the duodenum; and no evidence of 
peptic ulcer disease.

He underwent a gastrointestinal evaluation in July 1997, 
during which he complained of abdominal bloating, periodic 
dysphagia, diarrhea, burping, flatus, and what the physician 
characterized as the symptoms of gastroesophageal reflux 
disease.  The veteran denied any weight loss.  On examination 
bowel sounds were normal, the abdomen was soft and non-
tender, and there was evidence of distention.  The physician 
entered differential diagnoses of irritable bowel syndrome, a 
malignancy, giardia, or lactose intolerance, and scheduled 
additional testing.  A colonoscopy was performed in August 
1997, which revealed no abnormalities other than polyps.  The 
majority of the polyps were removed and biopsied, and found 
to be hyperplastic.

In October 1997 the veteran complained of bloating after 
eating, and runny stools three or four times a day.  He had 
recently returned from a trip to the Midwest.  Examination 
revealed no abdominal abnormalities, and the physician 
referenced the prior negative diagnostic testing in finding 
that his complaints were probably due to diet, and 
recommended dietary changes.

A November 1997 treatment record indicates that the upper 
gastrointestinal X-ray and colonoscopy had not revealed any 
significant pathology.  The veteran denied having blood in 
his stool, black stool, or vomiting.  He was leaving that 
week for a trip to southern California and Arizona, to return 
in March 1998.  On examination he appeared to be very healthy 
and in no apparent distress.  There was mild tenderness to 
palpation of the epigastrium, and the extremities were warm 
and well perfused.  The physician continued the Tagamet, and 
instructed the veteran to stop taking the non-steroidal anti-
inflammatory medication that he had been taking for 
musculoskeletal pain because it was aggravating his stomach 
condition.

In March 1998 the veteran reported having an increase in PTSD 
symptoms, which included problems with concentration, 
attention, and intrusive images, when he was depressed or 
anxious.  He stated that he had experienced significant 
depression following the recent death of his dog.  He had 
then returned from having spent the winter in Arizona, and 
continued to help care for his mother.  He had run out of his 
stomach medication, and complained of an increase in 
symptoms.

The RO provided the veteran an additional VA psychiatric 
examination in March 1998, which included a social and 
industrial survey.  The veteran then reported that he lived 
alone but that his girlfriend of six years visited him almost 
daily.  He saw his daughter two or three times a year, and 
stated that visiting his daughter was difficult due to the 
involvement of his ex-wife.  He had some friends whom he 
visited two or three times a year and had acquaintances in 
recreational vehicle parks whom he saw while traveling, but 
described himself as a loner.  His sleep had improved with 
medication, but he continued to have nightmares about once a 
month.  He complained of problems with his memory and 
concentration.  He stated that he continued to receive 
therapy twice a month from the Vet Center, but that he had 
not seen his therapist for four months.  His leisure 
activities included yard work, daily walks, and watching 
television.  He did his own cooking and shopping, and cared 
for his elderly mother daily.  He had two brothers he saw one 
to three times a month and a sister whom he saw occasionally, 
and characterized his relationship with them as good.  He 
also reported having gastrointestinal problems that included 
bloating and diarrhea two or three times a month that lasted 
up to two days at a time.  He stated that his stomach 
problems had gotten worse in the previous year.

During the March 1998 VA psychiatric examination the veteran 
stated that for the previous three months he had been 
traveling through Arizona, California, and Mexico with a 
group of friends.  He also stated that he had been a member 
of a singles group for the previous ten years, and that for 
the previous two years he had traveled with them during the 
winter months.

On mental status examination he was oriented to all spheres 
with an appropriate appearance and good hygiene.  His speech 
was over-productive, often tangential, and he had difficulty 
staying goal directed.  His behavior was cooperative but 
sometimes evasive.  He described his mood as depressed and 
his affect was slightly blunted.  He denied having any 
delusions, but stated that he sometimes thought he could hear 
his former wife talking to him and he occasionally saw 
shadows out of the corner of his eye.  He denied having any 
flashbacks.  He could remember three items out of four for 
immediate recall and two items out of four after ten minutes.  
He had difficulty with concentration, and complained of 
having a headache.  His abstract ability was concrete.

The examiner found that the veteran had experienced high 
levels of anxiety during and since service.  The veteran had 
not been able to control the level of anxiety, which caused 
him to feel nervous and on edge, with irritability and 
fatigue.  As he became more anxious during the examination he 
had increasing difficulty concentrating.  He also experienced 
low energy, fatigue, poor concentration, low self-esteem, and 
feelings of hopelessness due to dysthymia.  In terms of the 
veteran's social and occupational functioning, the examiner 
stated that although the veteran described himself as 
isolated, he had a number of friends with whom he enjoyed 
traveling.  He did not participate in all of their 
activities, but was considered a part of the group.  He was 
then retired from employment, and had a girlfriend whom he 
saw on a regular basis.  In assessing the level of the 
veteran's social and occupational functioning the examiner 
provided a global assessment of functioning (GAF) score of 
61-65.

According to the VA treatment records, in April 1998 the 
veteran reported that his gastrointestinal symptoms improved 
while he was traveling, but had worsened during the previous 
two weeks.  He complained of diarrhea, dizziness, and 
fatigue, but denied having nausea or vomiting.  The abdomen 
was non-tender on examination, bowel sounds were active, and 
the extremities were warm and perfused, with no evidence of 
edema.  Distal pulses were 2+ bilaterally, the sensory 
examination was grossly intact, and the veteran walked with a 
normal gait.  He underwent a flexible sigmoidoscopy in June 
1998 that was negative for any significant pathology.

In conjunction with a July 1998 VA examination by a board of 
two psychiatrists, the veteran stated that he continued to 
live alone, and that he had been retired from employment for 
the previous three years.  Prior to that he worked as a truck 
driver for 30 years and as a butcher.  He had also operated a 
restaurant with his wife until she died.  He had a girlfriend 
whom he saw occasionally and he saw his mother, who lived 
near him, regularly.  He had a few friends but was otherwise 
relatively isolated, and spent time working in his yard, 
going into town, or visiting when he became bored and wanted 
social interaction.  For the previous two winters he had 
enjoyed traveling to the southwest with a group of other 
retirees during the winter months.

He described himself as being edgy and irritable, which had 
improved with medication.  He became more irritable when off 
his medication and tended to "blow up" at people.  He also 
had difficulty sleeping due to worrying and combat nightmares 
that occurred about once a month.  In addition to the combat 
nightmares, and occurring more frequently, he dreamed of 
being chased and in danger.  His sleep had also improved with 
medication.  During the day he experienced "flashes" that 
lasted a few minutes, which he described as remembering how 
much he suffered in Korea and feeling sad.  These "flashes" 
occurred about once a week.  He described a long history of 
what he characterized as being taken advantage of by other 
people.

On mental status examination he was large, healthy, and with 
a vigorous appearance, and appeared younger than his stated 
age.  He was a difficult historian, was quite concrete and 
vague in his responses, and tended to persevere when asked a 
question.  His thought processes were circumstantial and 
tangential at times, he stuttered when speaking, and his 
affect was mildly constricted.  He smiled occasionally, but 
was irritable when discussing past events.

As a result of the examination and review of the claims file 
the examiners found that the veteran's symptoms met the 
criteria for a diagnosis of PTSD, but that the symptoms were 
mild and had limited impact on his life.  They found that his 
life-long history of irritability and difficulty in 
interpersonal relationships were due to paranoid or passive-
aggressive personality traits, childhood abuse, and other 
psychiatric impairments not specifically determined.  The 
examiners stated that the GAF score attributed to the PTSD 
symptoms was at least a 70, and that his functioning due to 
the combination of his psychiatric problems was represented 
by a GAF score of 61-65.

Based on the evidence shown above, in the September 1998 
rating decision in which the RO effectuated the Board's grant 
of service connection for PTSD, the RO assigned a 10 percent 
rating for the disorder effective in June 1995.

In an October 1998 report the veteran's Vet Center therapist 
stated that, in his opinion, the 10 percent rating then 
assigned for PTSD did not accurately reflect the severity of 
the veteran's psychiatric symptoms.  He stated that the 
veteran's symptoms included intrusive thoughts, mood changes, 
sleep problems, guilt, isolation, and chronic anxiety.  The 
veteran's anxiety had recently been exacerbated due to the 
theft of a credit card.  The therapist stated that the 
veteran's symptoms had increased since his prior report.

The report of an October 1998 social and industrial survey 
shows that the veteran continued to live alone, saw his 
daughter once or twice a year, and saw his girlfriend, who 
helped prepare his meals 50 percent of the time, four or five 
times a week.  He had not been employed since 1993.  His 
activities included yard work, home repairs, assisting his 
elderly mother (who lived near him), cooking, and shopping.  
He spent most of his time at home and preferred being alone.  
In the winter months he traveled to California, Arizona, and 
Nevada, visiting friends and relatives and enjoying the warm 
weather and being away from home.

His psychiatric symptoms consisted of poor sleep, nightmares 
once a month, intrusive thoughts about Korea at least once a 
week, nervousness to loud noises, avoiding crowds, and 
irritability.  The veteran stated that he had fewer friends 
and preferred staying at home alone.  He continued to see his 
mother and girlfriend regularly, and saw his brothers once or 
twice a month.  He had participated in church activities 
until one year previously.  He reported an increase in 
nervousness, isolation, feelings of alienation, and 
irritability.  He had mood swings weekly, anxiety, problems 
with memory, and difficulty concentrating.  The social worker 
found that some of the veteran's PTSD symptoms were moderate, 
and that his sleep difficulty was severe.

In terms of his physical problems, he reported feeling 
bloated and nauseated almost every day.  He continued to 
experience severe gas, and had difficulty bending over due to 
increased stomach size, and had gained 15 pounds in the 
previous two years.  He stated that he continued to have 
pain, numbness, and tingling in his feet and toes in the 
wintertime.  He was taking a number of medications for his 
physical and psychiatric problems.

During an October 1998 VA psychiatric examination the veteran 
stated that he kept busy helping his elderly mother, taking 
care of his home, and walking his dog.  He was excited 
because he was about to take a three-month trip in his 
recreational vehicle with a singles group.  The group 
traveled from place to place in the southwest, and would be 
spending the holidays together.  He was looking forward to 
this trip, which he had also taken previously.  He indicated 
that he got along with the singles group.

His chief complaint was of being nervous and worrying, which 
he blamed on his Korean service.  He jumped in response to 
loud noises and had intermittently poor sleep, with 
nightmares of violence and people chasing him.  He thought 
about Korea in response to certain stimuli, such as seeing an 
Asian person, but did not have true flashbacks.  He was 
emotionally volatile and did not trust people, and preferred 
being alone.  He indicated that his symptoms had worsened 
since he retired, because he was able to put these things out 
of his mind when he was working.  He described himself as a 
worried, nervous person who had difficulty relaxing.  He did 
not have a lot of friends, but had relationship with members 
of the recreational vehicle group.

On mental status examination the examiner described the 
veteran as vigorous, and casually but neatly dressed.  He was 
very nervous and jittery, and tended to ramble when he spoke.  
He talked very fast and was difficult to control, in terms of 
the direction of his comments.  His thought processes were 
generally well organized, he appeared to be anxious and 
depressed, and he had memory problems.  The examiner provided 
diagnoses of PTSD, moderate in degree; and a dysthymic 
disorder, with generalized anxiety, partly related to PTSD 
but partly related to other factors.  In terms of his social 
and occupational functioning, the examiner described his 
overall status by assigning a GAF score of 50, which he 
characterized as serious symptoms.  The examiner also 
described the limitations in social and occupational 
functioning that were due to PTSD, rather than other, non-
related disorders, by assigning a GAF score of 55, or a 
little higher.  He characterized the GAF score of 55 as 
moderate symptoms.

In the October 1998 VA medical examination the veteran 
reported that his feet were not continuously swollen but that 
they might swell slightly in cold weather.  He also 
experienced a tingling sensation in his feet and numbness in 
the tips of his toes in cold weather.  He denied having 
incurred any tissue loss or experiencing excessive sweating 
of the feet.  Examination of the feet disclosed pulses that 
were 2+ and symmetric; no dependent rubor or pallor; normal 
skin hydration and sensation; no evidence of venous 
insufficiency or skin rash; a bilateral hammer toe deformity; 
and onychomycosis of the left great toenail.  The examiner 
summarized the veteran's complaints and the clinical findings 
as cold sensitivity and numbness in cold weather.  An X-ray 
study of the feet in November 1998 revealed mild, bilateral 
degenerative changes.

The veteran complained of episodes of severe epigastric pain 
and being "miserable all the time."  His symptoms, which 
included belching, nausea, flatulence, and daily diarrhea, 
were controlled with medication.  He denied having had 
hematemesis, cramping, or weight loss, and reported having 
gained 18 pounds in the previous year.  Examination revealed 
that the abdomen was soft and non-tender, with no 
organomegaly or masses and normal bowel sounds.  There was a 
ventral wall hernia and a scar from previous umbilical hernia 
surgery.  The examiner assessed the gastrointestinal symptoms 
as irritable bowel syndrome, and found that the symptoms were 
relatively well controlled with medication.

Although the veteran and his therapist stated that he 
received therapy every two weeks, the treatment records from 
the Vet Center show that he participated in 10 therapy 
sessions in 1995, nine sessions in 1996, seven sessions in 
1997, nine sessions in 1998, and eight sessions in 1999.  The 
therapist found that the veteran's symptoms initially 
consisted of high anxiety, sleep disturbance, and depression, 
and the therapy centered around stress management.  The 
veteran reported a decrease in symptoms beginning in December 
1995, due to reduced stress in his life and medication.  From 
that point on the therapist generally described the veteran's 
status as stable, and the therapy focused on specific events 
in his life.  

The veteran traveled to California in December 1995 to spend 
Christmas with his family.  He took a month-long trip in his 
recreational vehicle in July 1996, and an additional five-
month trip beginning in November 1996.  He complained of 
stomach symptoms in April 1997, which he attributed to 
"nerves."  In June 1997 he reported taking medication for his 
stomach symptoms, which "helped a lot."  He was then working 
with his girlfriend in a home business.  In July 1997 he 
stated that he was very busy with the new business and taking 
care of his mother, and that his stomach problems were better 
with medication.  He went on a trip from August to October 
1997, and was again gone from November 1997 to March 1998.  
He again complained of stomach problems in April 1998.  He 
traveled south from December 1998 to March 1999.  In April 
1999 he stated that he had enjoyed the trip with other 
recreational vehicle owners, but that he had been alone a 
lot.  He started a new relationship in August 1999.  He again 
traveled from November 1999 to March 2000.

VA treatment records indicate that in May 1999 the veteran's 
stomach complaints had been diagnosed as gastroesophageal 
reflux disease, for which medication was given.

The veteran underwent an additional VA psychiatric 
examination in September 2000, during which he reported 
having been retired since 1995.  He then stated that he never 
went anywhere, that he only left his house to get groceries 
or the mail, and that he stayed alone.  He also stated that 
he had lived that way since 1995.  He reported thinking about 
his war-time experiences weekly, being unable to sleep, 
checking his door and window locks, and having no friends.  
He had had an altercation with a former friend a year and a 
half previously.  He also stated that he had been depressed 
since his wife died in 1986, that he slept with a gun by his 
bed, and that he was very "jumpy."  He spent his time doing 
yard work, working on his vehicles, and shopping with his 
mother.  A social and industrial survey was not conducted at 
that time.

On mental status examination he was adequately groomed.  He 
denied any suicidal ideation, but admitted to episodic 
homicidal ideation and vague psychotic ideation, which he 
vaguely described as auditory hallucinations since his wife's 
death.  He demonstrated rambling speech and had to be 
redirected to the course of the interview.  He complained of 
chronic dysphoria, an anxious and irritable mood, weekly mood 
swings, and he demonstrated a labile affect.  The examiner 
found no evidence of hallucinations, delusions, or a 
cognitive deficit.

The examiner found that the veteran was suffering from an 
increase in psychiatric symptoms since his previous 
examination in 1998.  He also found that the veteran had a 
history of abnormalities of conduct and judgment, as 
evidenced by altercations with others.  He stated that the 
veteran's PTSD symptoms were moderate, which was an increase 
from the mild symptoms described in 1998.  The veteran's 
occupational functioning was not at issue because he had been 
retired for five years.  The examiner stated, however, that 
the veteran appeared to suffer from severe social impairment, 
due to his lack of friends and social contacts.  His 
emotional impairment was also in the moderate range. The 
examiner provided a diagnosis of PTSD, chronic and moderate, 
with secondary symptoms of depression.  He also provided a 
GAF score of 51-55, which he defined as moderate symptoms of 
PTSD.

Following the September 2000 VA psychiatric examination, in 
the March 2001 rating decision the RO combined the rating for 
PTSD with the rating for a psychophysiological 
gastrointestinal disorder and assigned a 50 percent rating 
for the veteran's psychiatric symptomatology.

During a May 2001 VA medical examination the veteran again 
reported having cold sensitivity in both feet following the 
cold injury in service.  His toes became numb and painful 
with exposure to cold, but he had no problems when the 
weather was warm.  On examination his feet were cool but well 
perfused, and there were neuropathic-type changes in the 
metatarsal heads.  The peripheral artery examination was 
normal, with normal palpable pulses.  The examiner found that 
the veteran suffered from cold sensitivity of the feet, and 
stated that the neuropathic changes might or might not be due 
to the cold injury.  He found no evidence of chronic redness, 
dependent rubor, skin thinning, or shininess that was typical 
of more significant cold injury.

The RO requested a medical opinion regarding the correct 
diagnosis of the veteran's gastrointestinal complaints.  In a 
June 2001 report a VA physician stated, based on review of 
his claims file and VAMC medical chart, that the symptoms the 
veteran had in 1954 sounded like gastroesophageal reflux 
disease.  She found that his current symptoms, consisting of 
periodic dysphagia, bloating, abdominal pressure, and 
diarrhea, were consistent with irritable bowel syndrome.  She 
stated that irritable bowel syndrome was caused by 
dysmotility and was manifested by pain, diarrhea, and/or 
constipation, with no objective evidence of pathology in the 
gut.  The disorder was predominantly treated with diet and 
lifestyle changes.  She stated, based on a review of the 
medical chart, that the veteran's symptoms waxed and waned, 
but appeared to have worsened over the previous few years.  
In a subsequent report the physician stated that the current 
diagnosis of irritable bowel syndrome was probably a 
progression of the symptoms that the veteran had in the 
1950s.

Based on the evidence shown above, in the September 2001 
rating decision the RO increased the rating for the bilateral 
feet from a combined 10 percent rating to a 30 percent rating 
for the right and left foot, respectively, and assigned a 
separate 10 percent rating for the gastrointestinal disorder.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulations is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, (U.S. 
Vet. App. May 24, 2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 1998.  The RO provided the 
veteran statements of the case and a supplemental statement 
of the case in July 1996 and September 2001.  In those 
documents the RO informed the veteran of the regulatory 
requirements pertaining to the disability ratings to be 
assigned, and the rationale for not assigning higher ratings.  
In the January 1998 remand the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his appeals of the assigned 
ratings.  The veteran's representative has reviewed the 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The 
veteran has been provided copies of the evidence relied upon 
in establishing the assigned ratings on multiple occasions.  
The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the VA treatment records designated by 
the veteran, and provided him VA medical and psychiatric 
examinations in August 1995, April 1996, March 1998, July 
1998, October 1998, September 2000, and May 2001.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his appeals.  The Board concludes that 
all relevant evidence has been obtained for determining the 
merits of his appeals, and that VA has fulfilled its 
obligation to assist the veteran in substantiating his 
appeals of the assigned ratings.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Analysis
Evaluation of PTSD

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for PTSD in 
September 1998.  Because he has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Subsequent to the veteran's claim for service connection for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his claim was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2001).

In the September 2001 statement of the case the RO provided 
the veteran the original and revised regulations pertaining 
to mental disorders and considered both versions of the 
regulations in denying entitlement to a disability rating in 
excess of 50 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

According to the rating criteria in effect prior to November 
7, 1996, Diagnostic Code 9411 provides a 100 percent 
evaluation for PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
where the veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent rating is warranted if the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applies if the 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is considerable impairment in the ability to 
obtain or retain employment.  Social impairment per se could 
not be used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  

The General Rating Formula for Mental Disorders that became 
effective November 7, 1996 specifies that a 100 percent 
disability rating applies if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's symptoms of PTSD include anxiety, depression, 
irritability, sleep disturbance, circumstantial and 
tangential speech, difficulty establishing and maintaining 
interpersonal relationships, and impaired memory.  Under the 
original rating criteria, a disability rating in excess of 
50 percent is warranted if the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994).  Multiple psychiatric 
examinations have shown the impairment of the veteran's 
occupational functioning to be no more than moderate.  

The examiner in October 1998 provided a GAF score of 50 in 
describing the veteran's occupational and social impairment 
due to all causes, which represents serious impairment.  
Richard v. Brown, 9 Vet. App. 266 (1996).  In describing the 
impairment due to PTSD, however, and not unrelated disorders, 
the examiner provided a GAF score of 55, which represents 
moderate impairment.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  Although the examiner in September 2000 stated that 
the veteran suffered from severe social impairment, he 
described the overall symptoms of PTSD as moderate and 
provided a GAF score of 51-55, which is indicative of 
moderate symptoms.  Bowling, 15 Vet. App. at 1.  Social 
impairment alone cannot be the basis for the assigned rating.  
38 C.F.R. § 4.132, Note (1) (1994); 38 C.F.R. § 4.126 (2001).  
The Board finds, therefore, that the impairment of the 
veteran's occupational functioning is no more than moderate, 
and that the criteria for a disability rating in excess of 
50 percent based on the original rating criteria have not 
been met since the initiation of his claim.  Fenderson, 12 
Vet. App. at 119.

In accordance with the revised rating criteria, a 70 percent 
disability rating is applicable if the mental disorder is 
manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence indicates that although the veteran reported 
having suicidal ideation following the death of his wife in 
1986, he has had none since then.  He indicated in the 
September 2000 examination that he locked his windows and 
doors, but the examiner did not characterize that behavior as 
obsessive, and there is no other evidence indicating that he 
performs obsessional rituals.  The examiners described his 
speech as tangential and circumlocutory, which are included 
in the criteria for a 50 percent rating, but they also found 
that his speech was logical and goal directed.  He does 
suffer from depression, but the evidence does not show that 
the depression affects his ability to function independently, 
appropriately, and effectively; he lives alone, provides for 
all of his own care and that of his home, and cares for his 
elderly mother.  The Board notes that disturbance of 
motivation and mood, which could include depression, is 
included in the criteria for the 50 percent rating.

The evidence indicates that since his claim was initiated the 
veteran had an altercation with a female friend on two 
separate occasions.  These altercations apparently occurred 
in the context of ending their relationship and were not 
shown to be unprovoked.  He has not engaged in any other 
conduct that could be considered violent behavior.  The 
evidence does not, therefore, indicate that he suffers from 
impaired impulse control.  The evidence does not disclose any 
evidence of disorientation or that he neglects his personal 
appearance; on mental status examination he has been oriented 
to all spheres and was described as neatly groomed.  He 
experiences anxiety when dealing with stressful 
circumstances, but was able to maintain a long and productive 
working career and has been successful in resolving the 
stress-provoking events in his life.  

During the September 2000 psychiatric examination the veteran 
reported being socially isolated and having no friends since 
1995.  A review of the contemporaneous medical evidence, 
however, discloses that for most of that time he maintained 
good relationships with his family members, saw his 
girlfriend on a regular basis, traveled often, and enjoyed 
the activities of the recreational vehicle singles group.  He 
was, therefore, successful in establishing and maintaining a 
number of effective relationships.  Although he may perceive 
himself as socially isolated and without friends, the 
evidence does not indicate that his difficulty in 
establishing and maintaining effective work and social 
relationships, which is included in the criteria for the 
50 percent rating, rises to the level of the inability to 
establish and maintain such relationships.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 50 percent for PTSD have not been met since 
November 1996.  Fenderson, 12 Vet. App. at 119.  

Because the application of the original and revised version 
of the rating criteria does not result in a higher rating, 
the Board finds that neither version of the rating criteria 
is more favorable to the veteran.  VAOPGCPREC 3-2000.  For 
these reasons the Board has determined that the preponderance 
of the evidence is against the appeal to establish 
entitlement to a disability rating in excess of 50 percent 
for PTSD.

Evaluation of Psychophysiological Gastrointestinal Disorder

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.132, Diagnostic Code 9502, Note (2) 
(1994), 38 C.F.R. § 4.126(d) (2001).

Service connection has been established for a 
psychophysiological gastrointestinal disorder, based 
primarily on the summary of the May 1954 hospitalization and 
the veteran's complaints of a "nervous stomach."  None of the 
medical evidence since then indicates that the veteran's 
gastrointestinal symptoms are the manifestation of a 
psychiatric impairment, rather than a physical condition that 
may be affected by his emotional state.  The disorder is, 
therefore, properly rated as a gastrointestinal disorder.

With the assignment of the 10 percent rating for the 
gastrointestinal disorder in September 1995, the RO evaluated 
the disability under Diagnostic Code 9502, with a parallel 
citation to the diagnostic codes pertaining to the digestive 
system.  38 C.F.R. § 4.132, Diagnostic Code 9502, Note (2) 
(1994).  With the assignment of the separate 10 percent 
rating in September 2001, the RO evaluated the disability 
under Diagnostic Codes 7346 and 7319.  38 C.F.R. § 4.126(d) 
(2001).

Diagnostic Code 7319 for irritable colon syndrome provides a 
maximum 30 percent rating if the disorder is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  A 10 percent rating 
applies if the disorder is moderate, with frequent episodes 
of bowel disturbance with abdominal distress.  The disorder 
is non-compensable if mild, with disturbances of bowel 
function with occasional episodes of abdominal distress.  
38 C.F.R. § 4.114.

Diagnostic Code 7346 for hiatal hernia provides a 60 percent 
rating if the disorder is manifested by pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating applies if the 
symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
applies if the veteran has two or more of the symptoms for 
the 30 percent rating, but of less severity.  38 C.F.R. 
§ 4.114.

There are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114.

The evidence indicates that the gastrointestinal disorder is 
manifested by episodes of dysphagia, bloating, diarrhea, 
nausea, and epigastric discomfort, with no evidence of 
impairment of health.  In accordance with Diagnostic Code 
7319, a 30 percent rating is applicable if the disorder is 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Although the veteran suffers from diarrhea and abdominal 
distress, the examiner in October 1998 found that the 
symptoms were well controlled with medication.  The veteran 
then had loose stools approximately once a day.  The veteran 
described his symptoms as severe, but none of the medical 
evidence indicates that the disorder is severe.  The Board 
finds, therefore, that the criteria for an evaluation in 
excess of 10 percent pursuant to Diagnostic Code 7319 are not 
met.

Diagnostic Code 7346 provides a 30 percent rating if the 
symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  The evidence indicates 
that the veteran has episodic epigastric distress and 
dysphagia, without pyrosis, regurgitation, or impairment of 
health.  As previously stated, his symptoms are controlled 
with medication and are not shown to be persistently 
recurrent.  Although his representative asserted that the 
medical evidence documenting pain in the arm supported a 
higher rating for the gastrointestinal disorder, the medical 
evidence shows that the arm pain was due to a musculoskeletal 
disorder, not the gastrointestinal disorder.  A review of the 
medical evidence discloses that the veteran was consistently 
described as vigorous and healthy appearing, with documented 
weight gain.  None of the medical evidence shows that the 
gastrointestinal disorder has resulted in any significant 
impairment of health.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 10 percent 
based on the criteria for Diagnostic Code 7346 are not met.  

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for a psychophysiological gastrointestinal disorder.

Evaluation of Frostbite of the Feet

Subsequent to the veteran's appeal of the denial of an 
increased rating for bilateral frostbite of the feet, the 
regulations pertaining to the evaluation of cardiovascular 
disorders, including the residuals of a cold injury, were 
revised effective January 12, 1998.  Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207 
(1997) (codified at 38 C.F.R. § 4.100).  Because his claim 
for a higher rating was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas, 1 Vet. App. at 308.  

In the September 2001 rating decision the RO provided the 
veteran the revised regulations pertaining to cardiovascular 
disorders and considered the revised Rating Schedule in 
awarding separate 30 percent ratings.  The veteran was 
provided the opportunity to present evidence and arguments in 
response.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  Bernard, 4 Vet. App. at 384.  

According to the rating criteria in effect prior to January 
1998, Diagnostic Code 7122 provided a 50 percent rating for 
bilateral involvement of loss of toes, or parts, and 
persistent severe symptoms.  A 30 percent rating applied for 
unilateral involvement.  The disorder was rated at 30 percent 
for bilateral involvement (20 percent if unilateral) if 
manifested by persistent moderate swelling, tenderness, 
redness, etc.  The disorder was rated at 10 percent for 
bilateral or unilateral involvement with mild symptoms, 
chilblains.  With extensive losses higher ratings could be 
assigned by reference to amputation ratings for toes and 
combinations of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet could be 
considered.  There was no requirement of loss of toes or 
parts for the persistent moderate or mild ratings.  38 C.F.R. 
§ 4.104 (1994).

Effective in January 1998, Diagnostic Code 7122 provided a 
30 percent rating for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 
20 percent rating applies for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  The 
disorder is rated at 10 percent if manifested by arthralgia 
or other pain, numbness, or cold sensitivity.  Other 
manifestations found to be due to cold injury are to be 
separately rated, unless used to support an evaluation under 
Diagnostic Code 7122.  Each affected part is evaluated 
separately and the ratings then combined pursuant to 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104 (2001).

The bilateral frostbite of the feet is manifested by pain and 
numbness with exposure to cold.  In accordance with the 
rating criteria in effect prior to January 1998, a rating in 
excess of 10 percent was applicable if the disorder was 
manifested by persistent moderate swelling, tenderness, 
redness, etc.  Although the veteran reported that in the past 
his feet had been swollen when cold, multiple VA examinations 
failed to reveal any evidence of swelling, tenderness, 
redness, or any other abnormalities of the feet.  The Board 
finds, therefore, that the criteria for a rating in excess of 
10 percent pursuant to the original rating criteria are not 
met.

The revised rating criteria provide a maximum 30 percent 
rating for each foot affected by a cold injury.  The RO has 
assigned 30 percent ratings for frostbite of the right and 
left foot, respectively.  Consideration of the schedular 
rating criteria cannot, therefore, result in a higher rating.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
disability ratings in excess of 30 percent for frostbite of 
the right and left foot, respectively.

Extra-schedular Consideration

Higher ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected disorders have resulted in any hospitalizations.  
In addition, the evidence does not show that the service-
connected disorders have caused any interference with 
employment.  The veteran retired from employment in 1995, and 
stated that his various symptoms had been easier to control 
when he was employed.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 50 percent for PTSD is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a psychophysiological gastrointestinal 
disorder is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for frostbite of the right foot is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for frostbite of the left foot is denied.


REMAND

As previously stated, the veteran appears to have submitted a 
notice of disagreement with the effective date assigned for 
the separate 10 percent rating for the psychophysiological 
gastrointestinal disorder.  He has not, however, been 
provided a statement of the case on that issue.  The issue of 
entitlement to an earlier effective date for the separate 
10 percent rating is being remanded to the RO for 
clarification of the veteran's intent and the issuance of a 
statement of the case, and to give him the opportunity to 
submit a substantive appeal.  Manlincon, 12 Vet. App. at 238.

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate on the issues of entitlement 
to an earlier effective date for the 
separate 10 percent rating for the 
gastrointestinal disorder, the RO should 
re-adjudicate that issue.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

